Citation Nr: 0728640	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-30 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chloracne, to include 
as secondary to Agent Orange or other herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to April 
1970, with service in Vietnam from November 1968 to November 
1969.  It should be noted that the service medical records 
contain consultation reports dated 1952-1953.  However, the 
discrepancy appears to be an error, as a careful review of 
the file reveals no other evidence reflecting service during 
this time period.  That is, the service personnel records do 
not reflect active duty prior to August 1956 and it is not 
contended otherwise. 

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for chloracne due to exposure to 
herbicides.  The RO issued a notice of the decision in 
November 2004.  After the veteran submitted a timely Notice 
of Disagreement (NOD), the RO provided a Statement of the 
Case (SOC) in August 2005, and the veteran timely filed a 
substantive appeal shortly thereafter.  The RO issued a 
Supplemental Statement of the Case (SSOC) in February 2006.

The veteran did not request a hearing on this matter.

Service connection is currently in effect for diabetes, rated 
20 percent, and bilateral hearing loss, rated zero percent.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim, 
obtained all relevant evidence designated by the veteran, and 
provided VA examinations in order to assist in substantiating 
the claim.

2.  The veteran served in Vietnam during the Vietnam era and 
is therefore presumed to have been exposed to herbicides, to 
include Agent Orange.

3.  The veteran's service medical records show no evidence of 
any complaints, symptoms, diagnoses, or treatment for a skin 
condition.

4.  The medical evidence establishes that the veteran's 
chloracne was first evident 40 years post-service and there 
is no competent evidence that links this skin disease to 
service.  


CONCLUSION OF LAW

Chloracne was not incurred or aggravated in service; nor may 
chloracne be presumed to have developed as a result of 
herbicide exposure during service.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a.  Duty to Notify  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2004 letter sent to the veteran by the RO 
adequately apprised him of most of the information and 
evidence needed to substantiate the claim, and of the notice 
this correspondence failed to provide, no prejudice to the 
veteran resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The September 2004 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim for service connection for 
chloracne.  This correspondence clearly disclosed VA's duty 
to obtain certain evidence for the veteran, such as medical 
records and federal agency records, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  It 
also specifically asked the veteran to provide VA with any 
treatment reports that he had.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide the notice summarized above prior to the 
November 2004 RO decision that is the subject of this appeal 
in its September 2004 letter.  

With respect to the Dingess requirements noted above, the 
veteran was not informed of the regulations pertaining to the 
appropriate disability rating or effective date until July 
2006.  The Board is cognizant of recent decisions by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007), the Federal Circuit held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that, 
once an error is identified by the Veterans Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide any pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
(Emphasis added.)  See also Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).  

Any timing deficiency with regard to VCAA notice or notice of 
the Dingess requirements would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against service connection for chloracne.  
Sanders, *5 (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  
Thus, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

b.  Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  While a June 2003 VA 
examination showed chloracne, such diagnosis was first 
reported approximately 40 years post-service, which precludes 
service connection on a presumptive basis.  There is no 
medical evidence or competent opinion that links the 
veteran's chloracne to service.  Under these circumstances, 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Laws and Regulations

a.  Service Connection

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The disease 
entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).



b.  Herbicides

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2.

For the purposes of section 3.307, the term herbicide agent 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era. 38 C.F.R. § 
3.307(a)(6)(i). Agent Orange is generally considered an 
herbicide agent and will be so considered in this decision.  
A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).  (Emphasis added.)  

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996). 

III.  Analysis

a.  Factual Background 

The veteran served on active duty from August 1956 to April 
1970, to include service in Vietnam from November 1968 to 
November 1969.

The veteran's service medical records show no evidence of any 
complaints, symptoms, diagnoses, or treatment for a skin 
condition.  No skin condition was noted when the veteran was 
examined in August 1956 for entry into service.  In October 
1958, he was treated for a water blister on his right arm.  
No skin condition was noted when he was examined in March 
1970 for separation from service.  A Report of Medical 
History completed by the veteran in conjunction with his 
separation examination shows that the veteran listed his 
present health as "good" and that he failed to list any 
complaints of skin conditions.  

The claims file does not contain any records of medical 
treatment for chloracne during the months immediately 
following the veteran's separation from service.  The veteran 
has been treated for diabetes and hypertension.  However, 
post-service medical records do not show any skin condition 
until 40 years after service.  At a June 2004 VA examination, 
the veteran reported that he "hauled Agent Orange barrels" 
and "[a]te fruit which may have been sprayed with Agent 
Orange."  He complained of having oily facial skin and 
blackheads after serving in Vietnam.  He also complained of a 
red rash/spot on his lower left extremity, which he claimed 
had been there since serving in Vietnam.  Examination of the 
face, ears, neck, and trunk revealed "blackheads lateral 
aspect R eye, oily facial skin . . .  sclera non-icteric" in 
addition to pitting scars on the veteran's neck and upper 
back.  The examiner diagnosed, inter alia, chloracne; stasis 
dermatitis, and seborrheic keratosis.  The examiner did not 
offer any opinion as to whether the veteran's chloracne was 
caused by or causally related to any incident during the 
veteran's service.  It does not appear that the examiner 
reviewed the claims file.

In a July 2005 letter, the veteran's brother stated that "I 
know that he has a skin condition which the VA Doctor in 
Temple, Texas has diagnosed and that the skin condition is 
apparent on his face, and around his eyes."

In another July 2005 letter, the veteran's wife made the 
following statement:

My husband returned from Vietnam in November 1969.  Four 
months after that he got out of the Air Force.  I began 
to notice oval discoloration's developing on his skin.  
I was concerned but thought it was some type [of] rash 
and we treated it as it was a normal occurrence.  
Medicated skin creams and iodine seem to work fine as 
the spots came and went.  This condition has continued 
to the present day.

This isn't some normal skin disorder as it will not go 
away.  With [the veteran's] hardheadedness he would not 
go to a doctor to get it treated and finally, after 
seeing a VA doctor in Temple last year he was told that 
the skin condition is a by-product of exposure to Agent 
Orange.

b.  Discussion

Service Connection on Basis of Exposure to Herbicides

The veteran served in Vietnam from November 1968 to November 
1969.  He is presumed to have been exposed to an herbicide 
agent during that service.  However, there is no medical 
evidence that the veteran suffered from chloracne within one 
year after November 1969.  To the contrary, the veteran was 
not diagnosed with chloracne until 40 years post-service.  
While the veteran and his wife are competent to comment on 
the discoloration of his skin after returning from Vietnam, 
as laypersons, they are not competent to specifically 
diagnose chloracne.  See, e.g.,  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).  
Therefore, service connection is not warranted for chloracne 
under the provisions of 38 C.F.R. § 3.309(e).   

Service Connection on Basis of Direct Causation

As noted above, regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in  
service.  38 C.F.R. § 3.303(d); Combee, supra.  In addition 
to the presumption of service connection allowed in 38 C.F.R. 
§ 3.307, the Court has held that the statute does not  
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997), vacated on other grounds, 222 F.3d 988 
(Fed. Cir. 2000).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998), citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

The veteran and his wife claim that the veteran's skin 
disease began after service and has been ongoing ever since.  
However, as noted above, his service medical records show no 
evidence of any skin condition, and the record is devoid of 
any medical evidence of chloracne or any other skin disorder 
until 40 years post-service.  There is post-service medical 
evidence of record, which shows that the veteran was 
evaluated and treated for numerous ailments but chloracne is 
not apparent until decades after the veteran's separation 
from service.  There is no medical evidence or competent 
opinion that links the veteran's chloracne to any incident of 
service.  

While the veteran and his family believe that his chloracne 
is due to Agent Orange and his service in Vietnam, as noted 
above, they are laymen and thus have no competence to give a 
medical opinion on diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, 2 Vet. App. at 494.  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

IV.  CONCLUSION

In view of the foregoing, the Board finds that service 
connection for chloracne under the provisions of 38 C.F.R. § 
3.309(e) is not warranted as a matter of law and the 
preponderance of the evidence is against a grant of service 
connection on a direct incurrence basis.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. 
Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for chloracne, to include as secondary to 
exposure to Agent Orange or other herbicides, is denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


